Citation Nr: 0715623	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for hepatitis C, evaluated 
30 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), that 
denied the benefit sought on appeal.  By a decision of May 
2000, the RO confirmed and continued a 10 percent evaluation 
for chronic hepatitis with history of cirrhosis of the liver 
(HEPC/1).  A May 2005 rating decision assigned a 20 percent 
evaluation for hepatitis C, effective April 21, 2004.  An 
October 2006 rating decision increased the rating to the 
current level of 30 percent, effective June 3, 1999, the date 
of receipt of the claim for increase.


FINDING OF FACT

Hepatitis C is not, overall, productive of a complex of 
manifestations that include moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression; as well, hepatitis C is not, 
overall, productive of a complex of manifestations that 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.


CONCLUSION OF LAW

A rating higher than 30 percent for hepatitis C is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (effective prior to July 2, 
2001); 38 C.F.R. § 4.114, Diagnostic Code 7354 (effective 
since July 2, 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in May 2004, VA satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b) (2006).  Specifically, VA notified the 
veteran of information and evidence necessary to substantiate 
the claim decided herein; the information and evidence that 
VA would seek to provide; and the information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete notice been provided at an earlier 
time.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and postservice medical 
records, including medical records from VA and private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran VA examinations in connection 
with his claim.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issue decided 
herein.  

As the Board is denying this claim, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Effective July 2, 2001, during the pendency of the veteran's 
appeal, the schedular criteria for the evaluation of liver 
disorders were revised.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to July 2, 2001, infectious hepatitis was rated as 
follows under 38 C.F.R. § 4.114, Diagnostic Code 7345:

Marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
warranted a 100 percent rating.  

Moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
warranted a 60 percent rating. 

Minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures warranted a 30 percent rating.  

Effective from July 2, 2001, hepatitis C (or non-A, non-B 
hepatitis), with serologic evidence of hepatitis C infection 
and the following signs and symptoms due to hepatitis C 
infection, is rated as follows under 38 C.F.R. § 4.114, 
Diagnostic Code 7354:

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrants a 100 percent rating.

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly warrants a 60 percent rating.

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.

Under Note (1):  Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 and under a diagnostic code for 
sequelae. 
(See § 4.14.)

Note (2):  For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Analysis

Service connection was granted for chronic hepatitis 
effective April 20,1972 and a 30 percent evaluation was 
assigned.  A 10 percent evaluation was assigned for the 
condition, effective August 27, 1973.  The current 30 percent 
evaluation was later assigned, retroactive to June 3, 1999, 
the date of receipt of the claim for an increased rating for 
hepatitis.  

A VA examination was performed in July 1999.  The veteran 
reported having right upper quadrant abdominal pain.  He 
denied yellow eyes, nausea or vomiting.  He also denied 
vomiting blood or passing bloody stools.  Clinical inspection 
showed that he was well-developed and well-nourished; weight 
was 250 pounds.  The abdomen was soft and nontender; no 
organomegaly was detected.  It was reported that a hepatitis 
profile confirmed infection with hepatitis-C.  The diagnosis 
was active hepatitis C.  The examiner noted that hepatitis A 
infection and hepatitis B infection were found to be 
inactive.  

The veteran underwent a liver biopsy at a VA medical facility 
in March 2000.  The biopsy specimen was interpreted by the 
pathology service as showing chronic hepatitis C, with 
minimal portal (Grade I) inflammation, minimal lobular 
activity (Grade I), and no portal fibrosis (stage 0).  

A statement, dated in July 2000, was received from a private 
rheumatologist.  It was reported that the veteran was under 
care for fibromyalgia, unspecified inflammatory 
polyarthropathy, and hepatitis C-all conditions contributed 
to joint pain.  

A VA examination was performed in February 2001.  It was 
found that the veteran was well-developed and well-nourished.  
The liver was not palpable; no ascites were detected.  A 
hepatic panel showed elevation of AST (SGOT) and ALT (SGPT); 
other values were within normal limits.  Testing was negative 
for the hepatitis A and hepatitis B antibodies; the hepatitis 
C antibody was reactive and positive.  The diagnosis was 
chronic hepatitis, with history of cirrhosis, no change.  

A VA examination was performed in July 2004.  According to 
history, hepatitis C did not affect general body health or 
weight.  The veteran reported having abdominal pain located 
in the mid-epigastric region.  He noted that abdominal pain 
was not associated with abdominal distention.  He indicated 
that the liver condition caused arthralgia and 
gastrointestinal disturbances.  He remarked that symptoms of 
his liver condition occurred daily and were tolerable; they 
did not cause incapacitation.  He denied vomiting blood, 
passing black tarry stools, or requiring abdominal tapping 
for his liver condition.  He indicated that he had earlier 
been on treatment with interferon for about 6 months, but the 
response had been poor. 

On clinical inspection, it was found that the veteran weighed 
267 pounds.  Affect was depressed.  There were no signs of 
jaundice.  The examiner observed that the veteran's liver 
condition did not cause generalized muscle wasting or muscle 
weakness.  Elevated values were obtained on liver function 
tests, and testing for the hepatitis C antibody was reactive.  
The diagnosis was hepatitis C.  

VA clinical records, dated from 1999 to 2006, reflect the 
veteran's evaluation or treatment for several disorders, 
including hepatitis C.  In May 2000, ultrasound of the liver 
disclosed slightly coarsened texture of liver parenchyma.  No 
focal lesions or subcapsular/perihepatic fluid was seen.  In 
November 2002, a CT scan of the abdomen showed no fatty 
infiltration of the liver.  The size of the liver appeared 
normal.  

VA treatment clinical records indicate that the veteran had 
not responded in the past to administration of Rebetron.  He 
was started in May 2005 on a treatment regimen of Pegasys and 
Ribavirin.  In July 2005, an abdominal CT scan showed that 
the liver, overall, was normal in size, the left lobe being 
prominent, although without a nodular contour and with no 
evidence of discrete lesions.  In August 2005, the veteran 
reported that he continued to lift weights and to walk on a 
treadmill at the gym, without chest pain or shortness of 
breath.  In April 2006, he was noted to be in the 49th week 
of drug therapy for chronic hepatitis and had completed the 
regimen.  It was stated that he was doing well and that the 
viral load was undetectable at the end of therapy.  

The record shows that the veteran has depressed affect, a 
sign of mental depression.  At the same time, however, there 
are no objective findings that he has moderate liver damage, 
as evidenced by the results of diagnostic imaging and by 
physical examination.  The medical evidence also does not 
substantiate a pattern of disabling, recurrent episodes of 
gastrointestinal disturbance or fatigue.  In order to be 
entitled to the next higher rating of 60 percent under the 
former criteria for rating hepatitis C, there must have been 
a combination of manifestations, including moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  Absent an 
objective demonstration of that complex of manifestations, an 
evaluation higher than 30 percent is not warranted for 
hepatitis C under the former rating criteria.

The veteran reported having right upper quadrant pain on an 
examination, several years ago, for rating hepatitis.  
Significantly, however, no abdominal tenderness was detected 
at the time on objective examination.  The veteran also 
reports arthralgia or joint pain, though in this regard, a 
private examiner identified not only Hepatitis C, but other 
nonservice-connected conditions as contributing to the 
veteran's arthralgia.  However, even taking into account 
right upper quadrant pain and arthralgia attributable to 
hepatitis C, the medical evidence does not also substantiate 
a pattern of daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia.  

In order to be entitled to the next higher rating of 40 
percent under the revised criteria for rating hepatitis C, 
there must be a combination of manifestations, including 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the a past 12-month period.  Absent an objective 
demonstration of that complex of manifestations, an 
evaluation higher than 30 percent is not warranted for 
hepatitis C under the revised rating criteria.

For these reasons, the claim for an increased rating for 
hepatitis C must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER


An rating higher than 30 percent for hepatitis C is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


